The application to resettle the order entered in this action is denied. Although the title of the action is “Villa Park Association of Great Neck on Behalf of itself and all others similarly situated,” no one has intervened and asked to be made a party plaintiff, nor is there any evidence as to the identity of persons claiming to be similarly situated with plaintiff. In the memorandum submitted on the motion to resettle the order counsel state that the town board have no power to cancel the tax, but that this must be done by the board of super*911visors. They are not parties to this action. They cannot he required to act by any judgment made herein either to cancel the taxor to refund the money paid. If they were such parties there is no proof before us as to the sums paid, by whom paid, or whether such payments were voluntarily made or otherwise. If, because of the failure to make the board of supervisors parties to this action, the relief awarded to plaintiff is incomplete, this can only be remedied by a direct proceeding against the officials whose action is necessarily required. Present—Jenks, P. J., Burr, Carr, Rich and Stapleton, JJ.